DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on June 3, 2022.
Claim(s) 1, 8, and 15 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

 
Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the patent eligibility analysis was misapplied.  Examiner disagrees.  Applicant is correct in stating that a correct analysis evaluates all elements in the claim together in order to determine patent eligibility.  Additional limitations other than the identified judicial exception are also required in order to integrate the identified judicial exception into a practical application and transform the claimed invention into patent eligible subject matter.  Although Applicant’s claimed invention includes additional limitations other than the judicial exception, the additional limitations, when considered in combination with the judicial exception, fail to integrate the judicial exception into a practical application and transform the claimed invention into patent eligible subject matter because the additional limitations do no more than serve as instructions to implement the judicial exception on a computer.  The claimed invention also does not improve the functioning of the computer system.  The improved operation of structural database components that Applicant identified as a practical application is a part of the abstract idea, and an abstract idea cannot transform itself into patent eligible subject matter.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to “filter the received transaction data based at least in part on the event type determined for each transaction to determine a subset of the monitored transaction data as provisionally qualifying transaction data…wherein the provisionally qualifying transaction data is determined without communicating, storing, or processing information from the client account database,” as recited in amended claim 1.  Examiner disagrees.  The Slutzky reference discloses records which include wellness payroll adjustment data.  The adjustment data was determined without communicating, storing, or processing information from the client account data.  The adjustment data is also necessarily used to determine which accounts qualify for a payroll adjustment, which is a subset of monitored transaction data that has been filtered to determine the accounts that require a payroll adjustment (Slutzky: pgh 52.  “This column includes entries that indicate a given payroll adjustment amount…”).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to “filter the provisionally qualifying transaction data using the participant entity database to determine a further subset of the provisionally qualifying transaction data that satisfies the predefined participant entity requirements, wherein the further subset of the provisionally qualifying transaction data is determined without communicating storing, or processing information from the client account database,” as recited in amended claim 1.  Examiner disagrees.  The smoking cessation program is a further subset of the wellness program, which teaches “filter the provisionally qualifying transaction data using the participant entity database to determine a further subset of the provisionally qualifying transaction data that satisfies the predefined participant entity requirements, wherein the further subset of the provisionally qualifying transaction data is determined without communicating storing, or processing information from the client account database” (Slutzky:  pgh 65, “A smoking cessation program can be part of a wellness program, subject to payment of an activation fee…”, pgh 55, “Examples of payroll schedule information are pay data information that indicates the date of the check (direct deposit) for a specific pay period…”).  Therefore, Examiner finds Applicant’s argument non-persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 8 and product Claim 15.  Claim 1 recites the following limitations:

monitor the received transaction data; determine an event type for each transaction of the monitored transaction data; filter the received transaction data based at least in part on the event type determined for each transaction to determine a subset of the monitored transaction data as provisionally qualifying transaction data, wherein the provisionally qualifying transaction data comprises transactions associated with direct deposits, wherein the provisionally qualifying transaction data is determined without communicating, storing, or processing information from the client account database;  search the participant entity database to determine predefined participant entity requirements comprising a requirement that transactions must involve participant entities participating in the account enhancement program in order for an associated account to be enrolled in the account enhancement program; after determining the provisionally qualifying transaction data, filter the provisionally qualifying transaction data using the participant entity database to determine a further subset of the provisionally qualifying transaction data that satisfies the predefined participant entity requirements, wherein the further subset of the provisionally qualifying transaction data is determined without communicating, storing, or processing information from the client account database, wherein the further subset of the provisionally qualifying transaction data comprises a first transaction included in the transaction data that corresponds to a direct deposit transaction for a payment from a first entity to a recipient; query the participant entity database to determine that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; query the client account database to determine that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; determine, in the client account database, a first account associated with the first account holder; and automatically update the client account database to enroll the first account in the enhancement account.

These limitations, under their broadest reasonable interpretation, cover performance of the limitations as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The limitations of one or more transaction data sources; an account management device comprising a network interface, a memory, a participant entity database, and a client account database; and a processor in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system comprising: one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; and an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; a memory configured to store: a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participant entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; and a client account database comprising a record of account holders; and a processor communicatively coupled to the network interface and the memory.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzi (US 8,103,566 B1) in view of Slutzky (US 2008/0255979 A1).   
Regarding claim(s) 1 and 15:
Petruzzi teaches:
one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; (Petruzzi:  col 7, lines10-30. “The employment and payroll interface imports employment and payroll information of the customers from an employment and payroll database”.  A payroll database stores transaction data between payers and recipients.)
an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; (Petruzzi:  col 4, lines 15-30: “The network may be any network that allows the operator group to access the production server.”)
a memory configured to store: a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participant entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; and a client account database comprising a record of account holders; (Petruzzi: col 15, lines 15-60. “…a dependent/beneficiary with appropriate permissions…to calculate the pension trust service credits (PTSC) for an active member… )
Petruzi does not teach, however, Slutzky teaches:  
a processor communicatively coupled to the network interface and the memory and configured to: (Slutzky:  pgh 38.  “…includes one or more processors…connected to a communication infrastructure.)
monitor the received transaction data; (Slutzky:  pgh 48-49.  “The wellness program manager at the wellness program server receives the employer enrollment information…One or more records are created for each employer enrolled…)
determine an event type for each transaction of the monitored transaction data; (Slutzky:  pgh 50, “The wellness program ID uniquely identifies each wellness program that Employer A has enrolled in.”)
filter the received transaction data based at least in part on the event type determined for each transaction to determine a subset of the monitored transaction data as provisionally qualifying transaction data, wherein the provisionally qualifying transaction data comprises transactions associated with direct deposits, wherein the provisionally qualifying transaction data is determined without communicating, storing, or processing information from the client account database; (Slutzky: pgh 52.  “This column includes entries that indicate a given payroll adjustment amount…”) 
search the participant entity database to determine predefined participant entity requirements comprising a requirement that transactions must involve participant entities participating in the account enhancement program in order for an associated account to be enrolled in the account enhancement program; (Slutzky:  pgh 30, “The wellness program manager manages wellness programs provided by the one or more business entities associated with the wellness program server…”, pgh 59, “The user information manager analyzes this column to determine if user participation information needs to be transmitted to a wellness program administrator and/or a user’s employer.”  It is a predefined participant entity requirement that data regarding the wellness program usage (e.g. transactions) involve/include participant entities (e.g. employers) participating in the program for user (i.e. employee) enrollment.)
after determining the provisionally qualifying transaction data, filter the provisionally qualifying transaction data using the participant entity database to determine a further subset of the 69154652ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1717USSN 17/173,6503 of 20provisionally qualifying transaction data that satisfies the predefined participant entity requirements, wherein the further subset of the provisionally qualifying transaction data is determined without communicating, storing, or processing information from the client account database, wherein the further subset of the provisionally qualifying transaction data comprises a first transaction included in the transaction data that corresponds to a direct deposit transaction for a payment from a first entity to a recipient; (Slutzky:  pgh 65, “A smoking cessation program can be part of a wellness program, subject to payment of an activation fee…”, pgh 55, “Examples of payroll schedule information are pay data information that indicates the date of the check (direct deposit) for a specific pay period…”)
query the participant entity database to determine that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; (Slutzky:  pgh 49, “The wellness program manager at the wellness program server receives the employer enrollment information from the employer…”)
query the client account database to determine that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; (Slutzky:  pgh 32, “The wellness program manager interface allows employee information such as information related to wellness program participation, payroll information, and other types of information to be transmitted to the wellness program manager for storage and analysis.”)
determine, in the client account database, a first account associated with the first account holder; and (Slutzky:  pgh 135, “The wellness program manager…can then analyze this information accordingly to update wellness status levels and/or make a determination if a wellness program is effective.”)
automatically update the client account database to enroll the first account in the enhancement account.  (Slutzky: pgh 52.  “The record further includes a “Wellness Program Status Level” column.  This column includes entries that identify a current wellness program status such as “Bronze” associated with a particular individual.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”. (Petruzzi:  col 1, lines 20-30)  
 

Regarding claim(s) 2, 9, and 16: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
wherein the processor is further configured to, following enrolling the first account in the enhancement account: detect that the first entity is no longer included in the entities participating in the account enhancement program; and in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enroll the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art before the effective date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 3, 10, and 17: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
wherein the processor is further configured to: determine that the first account no longer satisfies criteria for being enrolled in the enhancement account; 69154652ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1717USSN 17/173,6504 of 20in response to determining that the first account no longer satisfies the criteria, allow the first account to remain enrolled in the enhancement account for a grace period; after completion of the grace period, determine that the first account still fails to satisfy the criteria; and in response to determining that the first account still fails to satisfy the criteria after completion of the grace period, automatically un-enroll the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 4 and 11: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 3 and 10, respectively.  Slutzky further teaches:
wherein the criteria comprise a requirement for at least one direct deposit transaction between the first entity and the first account holder.  (Slutzky:  pgh 55)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 5, 12, and 18: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
wherein the processor is further configured to, prior to enrolling the first account in the enhancement account: provide an enrollment option to the first account holder; and in response to receiving an approval to enroll in the enhancement program, enroll the first account in the enhancement account.  (Slutzky:  pgh 48)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 6, 13, and 19: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Petruzzi further teaches:
wherein the processor is further configured to, after enrolling the first account in the enhancement account: receive an opt-out request from the first account holder; and in response to receipt of the opt-out request, un-enroll the first account from the enhancement account.  (Petruzzi:  col 45, lines 15-50)

Regarding claim(s) 7, 14, and 20: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
wherein the processor is further configured to: determine a second transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a second entity to a second account holder; generate and provide a report comprising information about the second transaction and the second entity; after providing the report, receive an indication that the second entity qualifies to participate in the account enhancement program; and69154652ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1717USSN 17/173,6505 of 20after receiving the indication that the second entity qualifies to participate in the account enhancement program, add the second entity as a second participating entity in the record of participant entities participating in the account enhancement program.  (Slutzky:  pgh 48-53, 55)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 8: 
Petruzzi teaches:
a method, the method comprising, by a processor of a computing device: monitoring transaction data stored in one or more transaction data sources, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; (Petruzzi:  col 7, lines10-30. “The employment and payroll interface imports employment and payroll information of the customers from an employment and payroll database”.  A payroll database stores transaction data between payers and recipients.)
accessing information from a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participating entity, wherein the enhancement account provides benefits to accounts of the members; (Petruzzi: col 15, lines 15-60. “…a dependent/beneficiary with appropriate permissions…to calculate the pension trust service credits (PTSC) for an active member… ) 
for each participant entity, a record of members of the participant entity; (Petruzzi: col 15, lines 15-20, “The customer profile rules may include rules to allow a client to have a unique identifier in the system…”)
Petruzzi does not teach, however, Slutzky teaches:
determining an event type for each transaction of the monitored transaction data; (Slutzky:  pgh 50, “The wellness program ID uniquely identifies each wellness program that Employer A has enrolled in.”)
filtering the received transaction data based at least in part on the event type determined for each transaction to determine a subset of the monitored transaction data as provisionally qualifying transaction data, wherein the provisionally qualifying transaction data comprises transactions associated with direct deposits, wherein the provisionally qualifying transaction data is determined without communicating, storing, or processing information from a client account database; (Slutzky: pgh 52.  “This column includes entries that indicate a given payroll adjustment amount…”)
searching the participant entity database to determine predefined participant entity requirements comprising a requirement that transactions must involve participant entities participating in the account enhancement program in order for an associated account to be enrolled in the account enhancement program; (Slutzky:  pgh 30, “The wellness program manager manages wellness programs provided by the one or more business entities associated with the wellness program server…”, pgh 59, “The user information manager analyzes this column to determine if user participation information needs to be transmitted to a wellness program administrator and/or a user’s employer.”  It is a predefined participant entity requirement that data regarding the wellness program usage (e.g. transactions) involve/include participant entities (e.g. employers) participating in the program for user (i.e. employee) enrollment.)
after determining the provisionally qualifying transaction data, filtering the provisionally qualifying transaction data using the participant entity database to determine a further subset of the provisionally qualifying transaction data that satisfies predefined participant entity requirements, wherein the further subset of the provisionally qualifying transaction data is determined without communicating, storing, or processing information from the client account database, wherein the further subset of the provisionally qualifying transaction data comprises a first transaction included in the transaction data that corresponds to a direct deposit transaction for a payment from a first entity to a recipient; (Slutzky: pgh 52.  “The record further includes a “Wellness Program Status Level” column.  This column includes entries that identify a current wellness program status such as “Bronze” associated with a particular individual.”)
querying the participant entity database to determine that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; (Slutzky:  pgh 49, “The wellness program manager at the wellness program server receives the employer enrollment information from the employer…”)
accessing information in the client account database comprising a record of account holders;69154652ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1717USSN 17/173,6507 of 20 querying the client account database to determine that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; (Slutzky:  pgh 32, “The wellness program manager interface allows employee information such as information related to wellness program participation, payroll information, and other types of information to be transmitted to the wellness program manager for storage and analysis.”)
determining, in the client account database, a first account associated with the first account holder; and (Slutzky:  pgh 135, “The wellness program manager…can then analyze this information accordingly to update wellness status levels and/or make a determination if a wellness program is effective.”)
automatically updating the client account database to enroll the first account in the enhancement account.  (Slutzky: pgh 52.  “The record further includes a “Wellness Program Status Level” column.  This column includes entries that identify a current wellness program status such as “Bronze” associated with a particular individual.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”. (Petruzzi:  col 1, lines 20-30)  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Berliner (US 2005/0119918) discloses a payment management system and method.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        November 14, 2022


/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698